--------------------------------------------------------------------------------

EXHIBIT 10.77


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is entered into on October 19,
2010, by and between Avatar Holdings Inc., a Delaware corporation (the
“Company”) and Gerald D. Kelfer (the “Executive”).


WHEREAS, the Executive and the Company (each, a “Party” and together, the
“Parties”) are parties to an Amended and Restated Employment Agreement dated as
of December 22, 2008 (the “Employment Agreement”) pursuant to which the
Executive serves as Chief Executive Officer of the Company; and


WHEREAS, the Parties have agreed that the Executive’s employment with the
Company will terminate as of November 15, 2010 (the “Termination Date”); and


WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the termination of Executive’s employment with the Company.


NOW, THEREFORE, based upon the mutual promises and conditions contained herein,
the Parties agree as follows:


1.             Termination of Employment. The Executive’s employment (a) as
President and Chief Executive Officer of the Company, (b) as President of Avatar
Properties Inc. (“API”), (c) as Chairman, and member, of the Board of Directors
of API, and (d) in all other positions, offices and titles that he holds at the
Company or any of its subsidiaries or affiliates immediately prior to the
Termination Date, shall terminate as of the Termination Date, and in each case
such termination shall be treated as a termination without Cause (as defined in
the Employment Agreement). Notwithstanding the foregoing, the Executive shall
remain a member of the Board of Directors of the Company (the “Board”) until the
next regularly scheduled annual meeting of the shareholders of the Company.


2.             The Executive’s Entitlements. In connection with the foregoing,
and in accordance with the applicable terms of the Employment Agreement, the
Executive shall:


(a)            continue to receive his base salary at an annualized rate of
$450,000 (which shall be paid in accordance with the Company’s regular payroll
practices) from the Effective Date (as defined below) through June 30, 2011 (the
“Severance Termination Date”);


(b)            be paid a bonus in respect of calendar year 2010 in the amount of
$450,000 (which shall be paid at the same time that bonuses in respect of 2010
are paid to other senior executives generally);


(c)            be paid a bonus in respect of calendar year 2011 in the amount of
$225,000 (which shall be paid on the eighth day following the date Executive has
executed, and not revoked, a release containing terms substantially similar to
the release set forth in Section 3 below, which release will be provided by the
Company as soon as practicable following the Severance Termination Date);

 
 

--------------------------------------------------------------------------------

 

(d)            be paid four annual payments in the amount of $250,000 each
(which shall be paid in December 2010, January 2012, January 2013, and January
2014); and


(e)            continue to participate all employee benefit plans and programs
from the Effective Date through the Severance Termination Date to the extent
applicable to other senior executives of the Company (provided that Executive’s
continued participation is permissible under the general terms and provisions of
such plans and programs; and if Executive’s participation in any such plan or
program is not permitted, Executive shall be entitled to receive an amount equal
to the annual contributions, payments, credits or allocations made by the
Company to Executive’s account or on Executive’s behalf under such plans and
programs).


3.             Mutual Release of Claims.


(a)            Release by the Executive. The Executive, on his own behalf and on
behalf of his heirs, executors, administrators and legal representatives
(collectively, the “Executive Parties”) hereby irrevocably and unconditionally
releases and forever discharges the Company and its shareholders, employees,
officers and directors (collectively, the “Company Parties”) from any and all
claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
“Claims”), whether known or unknown, whether now existing or hereafter arising,
that any Executive Party may have, may have had, or may hereafter have, and that
are based in whole or in part on facts, whether or not now known, existing prior
to the Effective Date, regarding any matter whatsoever, including but not
limited to any Claim based on Title VII of the Civil Rights Act of 1964; the
Americans With Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Family and Medical Leave Act; the Executive Retirement Income Security
Act of 1974 (except as to claims pertaining to vested benefits under employee
benefit plans maintained by the Company); the Occupational Safety and Health
Act; the Worker Adjustment and Retraining Notification Act; the National Labor
Relations Act; the Immigration Reform and Control Act; all applicable amendments
to the foregoing acts and laws; and any common law, public policy, contract
(whether oral or written, express or implied) and tort law, and any other local,
state, federal or foreign law, regulation or ordinance having any bearing
whatsoever on the Executive’s employment relationship with, and service as an
employee, officer or director of, the Company, and the termination of such
relationship or service, or any other matter whatsoever; provided, however, that
this Agreement shall not release any rights or entitlements of the Executive
that arises under or is preserved by this Agreement.


(b)            Release by the Company. The Company, on behalf of itself and the
Company Parties, hereby releases, acquits and forever discharges the Executive
and the Executive Parties from any and all Claims, whether known or unknown,
whether now existing or hereafter arising, at law or in equity, that any Company
Party may have, may have had, or may hereafter have, and that are based in whole
or in part on facts, whether or not now known, existing prior to the Effective
Date, regarding any matter whatsoever, other than claims based on the
Executive’s willful misconduct, fraud or gross neglect.

 
2

--------------------------------------------------------------------------------

 

4.             Restrictive Covenants.


(a)            Executive agrees, from the Effective Date through the Severance
Termination Date, to make known Executive’s availability for employment
involving services of a nature substantially similar and of a comparable stature
to those performed by Executive on behalf of the Company in a manner customary
for executives holding positions substantially similar and of a comparable
stature to Executive’s position with the Company. Executive agrees to keep the
Chairman of the Board (or his designee) apprised of Executive’s employment
status during such period and, if requested, Executive will provide appropriate
supporting documentation with respect to the salary, bonuses or other
compensation earned by and benefits made available to Executive in respect of
such employment. In the event Executive secures employment as described in this
Section 4(a), the Company shall be entitled to (i) deduct from the amounts
payable to Executive pursuant to Sections 2(a) and 2(b) above any salary,
bonuses or other compensation paid to Executive in connection with such
employment and (ii) terminate Executive’s participation in (and shall not be
required to pay Executive any sums in respect of) any employee benefit plans and
programs described in Section 2(e) that are substantially similar to any
employee benefit plans and programs in which Executive participates in
connection with such new or existing employment. Executive agrees promptly to
repay to the Company any amounts paid to Executive by the Company pursuant to
Sections 2(a) and 2(b) which the Company was entitled to deduct from such
amounts pursuant to this Section 4(a).


(b)            Executive agrees, as a condition to the performance by the
Company of its obligations hereunder, particularly its obligations under Section
2 above, that from the Effective Date through the first anniversary of the
Effective Date, Executive shall not, without the prior written consent of the
Board, directly or indirectly through any other person, firm or corporation:


(i)             Engage, participate, own or make any financial investments in,
or become employed by or render (whether or not for compensation) any
consulting, advisory or other services to or for the benefit of, any person,
firm or corporation, that directly or indirectly, engages primarily in, the
development of adult retirement communities and/or active adult communities;
provided, however, that it shall not be a violation of this Agreement for
Executive (x) to have beneficial ownership of less than 1% of the outstanding
amount of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
registered under Section 12 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or quoted on an inter-dealer quotation system or (y) to
have beneficial ownership of less than 20% of the outstanding amount of any
class of securities of any enterprise (but without otherwise participating in
the activities or otherwise having influence or control of such enterprise) if
such securities are not registered under Section 12 of the Exchange Act or
quoted on an inter-dealer quotation system;

 
3

--------------------------------------------------------------------------------

 

(ii)           Solicit, raid, entice or induce any person, firm or corporation
that is or, at any time during the term of Executive’s employment, was, a
customer of the Company or any subsidiary or affiliate of the Company
(collectively, the “Avatar Entities”) to become a customer of any other person,
firm or corporation, and Executive shall not approach any such person, firm or
corporation for such purpose or authorize or knowingly approve the taking of
such actions by any other person; or


(iii)          Solicit, raid, entice or induce any person that is or, at any
time during the term of Executive’s employment, was, an employee of any of the
Avatar Entities to become employed by any person, firm or corporation, and
Executive shall not approach any such employee for such purpose or authorize or
knowingly approve the taking of such actions by any other person.


(c)            Confidential Information. Recognizing that the knowledge,
information and relationship with customers, suppliers, and agents, and the
knowledge of the Avatar Entities’ business methods, systems, plans and policies,
that Executive established, received or obtained as an employee of the Company
are valuable and unique assets of the respective businesses of the Avatar
Entities, Executive agrees that, from and after the Effective Date, Executive
shall not disclose, without the prior written approval of the Board, any such
knowledge or information pertaining to any of the Avatar Entities, their
business, personnel or policies, to any person, firm, corporation or other
entity, for any reason or purpose whatsoever. The provisions of this Section
4(c) shall not apply to information (i) that is or shall become generally known
to the public or the trade (except by reason of Executive’s breach of
Executive’s obligations hereunder), (ii) that is or shall become available in
trade or other publications, (iii) that was known to Executive prior to entering
the employ of the Company, and (iv) that Executive is required to disclose by
order of a court of competent jurisdiction (provided that prior to Executive’s
disclosure of any such information Executive shall provide the Company with
reasonable notice and a reasonable opportunity to seek a protective order to
prevent such disclosure).


(d)            Geographic Scope. The provisions of Section 4(b) shall be in full
force and effect within a 100-mile radius of a site for which any Avatar Entity
is preparing to develop, has commenced development of, or has a binding
commitment or option to purchase, real estate. Executive and the Company
expressly agree that the prohibitions set forth in Section 4(b) shall be in full
force and effect with respect to any services or business activity which
competes in the above mentioned geographic area with the business operations or
activities of any of the Avatar Entities, regardless of the geographic location
of Executive in rendering such services or engaging in such business activity.

 
4

--------------------------------------------------------------------------------

 

(e)            Non-Disparagement. Neither Party shall, directly or indirectly,
make (or cause to be made) any comment or statement, in the media or to the
press or to any individual or entity with whom either Party has a significant
business or professional relationship, that should reasonably be expected to
adversely affect the other Party’s reputation or the conduct of such other
Party’s business; provided, however, that nothing in this Section 4(e) shall
prevent either Party from making truthful statements to the extent required by
law, court order or subpoena or in any judicial process or proceeding.


(f)            Remedies. Executive acknowledges and agrees that, in light of the
nature of the business in which the Avatar Entities are engaged, the restrictive
covenants in this Section 4 are reasonable and necessary in order to protect the
legitimate business interests of the Avatar Entities and that violation thereof
would result in irreparable injury to the Avatar Entities. Accordingly,
Executive consents and agrees that if Executive violates or threatens to violate
any of the provisions of this Section 4, the Avatar Entities would sustain
irreparable harm and, therefore, the Avatar Entities shall be entitled to obtain
from any court of competent jurisdiction, temporary, preliminary and/or
permanent injunctive relief as well as damages, attorneys fees and costs, and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies in law or equity to which the Avatar Entities may be
entitled.


5.             Miscellaneous.


(a)            Public Announcements. The Executive and the Company shall jointly
draft, and shall mutually agree on, any press release, regulatory filing, or
other public statement that is made by the Company and that relates to this
Agreement or to the Executive’s employment with, or services for, the Company or
to the termination thereof.


(b)            Tax Withholding; Section 409A. The Company shall withhold from
any amount or benefit payable under this Agreement any taxes that it is required
to withhold by applicable law or regulation. Notwithstanding anything herein to
the contrary, this Agreement is intended to be interpreted and applied so that
the payment of the benefits set forth herein either shall either be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or shall comply with the requirements of such provision.
Notwithstanding anything herein to the contrary, if the Executive is a
“specified employee” (within the meaning of Section 409A of the Code (“Section
409A”)), any payments or arrangements due on or after the Separation Date under
any arrangement that constitutes a “deferral of compensation” (within the
meaning of Section 409A) and which do not otherwise qualify under the exemptions
under Treas. Regs. Section 1.409A, shall be delayed and paid or provided on the
earlier of (i) the date which is six months after the Executive’s “separation
from service” (as such term is defined in Section 409A) for any reason other
than death, and (ii) the date of his death. After the Effective Date, the
Executive shall have no duties or responsibilities that are inconsistent with
having a “separation from service” as of such date. Any amounts otherwise
payable to the Executive on or after the Effective Date that are not so paid by
reason of this Section 5(b) shall be paid as soon as practicable after, and in
any event within thirty (30) days after, the date that is six months after the
Executive’s separation from service (or, if earlier, the date of his death).
Each payment under this Agreement or otherwise shall be treated as a separate
payment for purposes of Section 409A.

 
5

--------------------------------------------------------------------------------

 

(c)            Notice. Any notice or other communication required or permitted
to be delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party as set forth below (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof).


If to Employee:
Gerald D. Kelfer

3301 South Mooring Way
Miami, Florida 33133


If to the Company:
Avatar Holdings Inc.

201 Alhambra Circle, 12th Floor
Coral Gables, Florida 33134
Attention: Chairman of the Board and General Counsel
Facsimile: (305) 441-7876


with a copy to:
Morrison Cohen LLP

909 Third Avenue
New York, New York 10022
Attention: David A. Scherl, Esq.
Facsimile: (212) 735-8608


or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


(d)            Amendment or Modification; Waiver. No provision of this Agreement
may be modified, waived or discharged unless such modification, waiver or
discharge is set forth in a writing that expressly identifies provisions being
amended and that is signed by the Parties. No waiver by any person or entity of
any breach of any condition or provision contained in this Agreement shall be
deemed a waiver of any similar or dissimilar condition or provision at any prior
or subsequent time. To be effective, a waiver must be set forth in a writing
that is signed by the waiving person or entity and that expressly identifies the
condition or provision breach of which is being waived.


(e)            Binding Effect. This Agreement shall be binding on and inure to
the benefit of the Company and its successors and assigns and the Executive and
the Executive’s heirs, executors, administrators and legal representatives.

 
6

--------------------------------------------------------------------------------

 

(f)            Entire Agreement. This Agreement constitutes the entire
understanding and agreement between the Parties concerning the specific subject
matter hereof and supersedes in its entirety, as of the Effective Date, any
prior agreement between the Parties, including but not limited to the Employment
Agreement; provided, however, that this Agreement shall not supersede the
Amended and Restated Stock Unit Agreement between the Parties, dated as of
December 22, 2008, which shall remain in effect in accordance with its terms.


(g)            Effective Date. The Executive acknowledges that he has been given
a period of at least twenty-one (21) calendar days to review and consider the
provisions of this Agreement. The Executive further understands and acknowledges
that he has seven (7) calendar days following the execution of this Agreement to
revoke his acceptance of this Agreement. This Agreement will not become
effective or enforceable until after the seven (7) day period to revoke this
Agreement has expired without the Executive’s revocation. The effective date of
this Agreement (the “Effective Date”) shall be the eighth (8th) day following
its execution by the Executive, provided the Executive shall not have timely
revoked this Agreement in accordance with the foregoing prior to such eighth
(8th) day.


(h)            Governing Law. This Agreement shall be governed, construed,
performed and enforced in accordance with its express terms and otherwise in
accordance with the laws of the State of New York, without reference to
principles of conflicts of law.


(i)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile and/or
“pdf” shall be deemed effective for all purposes.


(j)            Headings. The headings of the sections and sub-sections contained
in this Agreement are for the convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.


[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date and
year first above written.



 
AVATAR HOLDINGS INC.
       
By:
/s/ Joshua Nash
 
Name: 
Joshua Nash
 
Title:
Chairman
       
GERALD D. KELFER
       
/s Gerald D. Kelfer

 
 
8

--------------------------------------------------------------------------------